Appellant was convicted for keeping a disorderly house, and his punishment assessed at a fine of $200; hence this appeal.
Appellant complains in the motion for new trial, that the court did not give a charge on accomplice testimony, and he contends that two of the witnesses were accomplices, and that such a charge should have been given by the court. The record suggests appellant is correct as to two of the witnesses occupying the attitude of accomplices. See Stone v. State, 22 Texas Crim. App., 185. However, appellant asked no charge on this subject, and it being a misdemeanor case, before he can complain, a written charge should have been requested and refused. Appellant also insists that the evidence fails to support the verdict, in that it is not shown, if appellant was engaged in using lewd women for immoral purposes, that he was so engaged at any house. Under our construction of article 360, Penal Code, we do not believe it was necessary to prove that appellant was keeping the lewd women at some house for other men's uses, as the statute says that "any room or part of a building or other place appropriated or used for either purposes above enumerated is a disorderly house within the meaning of this chapter." The proof shows that appellant was carrying the women around through the country, stopping at various places, and, while lewd practices were not carried on in a tent, they had a tent along with them, and the prostitution was carried on in the hack and wagon, which were under appellant's control. He was evidently the keeper, and received a part of the proceeds paid them for prostitution. Moreover, he is shown to have hired them by the month to travel with him in the capacity of prostitutes. The judgment is affirmed.
Affirmed.
[Note. — Appellant's motion for rehearing was overruled without a written opinion. — Reporter.] *Page 496